   Case: 1:19-cv-00145-DAP Doc #: 384 Filed: 07/02/19 1 of 1. PageID #: 10587




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC                    )     Case No. 1:19-cv-145
                                                 )
        Plaintiff,                               )     JUDGE DAN AARON POLSTER
                                                 )
        v.                                       )     MAGISTRATE JUDGE
                                                 )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                )
 OF OHIO, LLC, et al.                            )
                                                 )     ORDER
        Defendants.                              )



       On June 13, 2019, Mark E. Dottore (the “receiver”) filed an application to appoint

Morgan Stanley Smith Barney LLC (“Morgan Stanley”) to close the 401(k) Plan of Dream

Center Education Holdings LLC. ECF Doc. 368. No oppositions to the receiver’s application

have been filed. Upon due consideration and for the reasons stated in the receiver’s motion, the

Court hereby authorizes the receiver to employ Morgan Stanley and its subsidiary, Graystone

Consulting, to offer consulting services and to terminate the 401(k) Plan.

       IT IS SO ORDERED.

                                                     s/Dan Aaron Polster
Dated: July 2, 2019


                                                     Thomas M. Parker
                                                     United States Magistrate Judge
